Citation Nr: 0616346	
Decision Date: 06/05/06    Archive Date: 06/13/06	

DOCKET NO.  04-20 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Indianapolis Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2006 the veteran 
appeared at a Travel Board hearing before the undersigned.


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision declined to 
reopen a claim seeking service connection for a psychiatric 
disorder, finding essentially that there was no evidence 
corroborating stressors in service, no diagnosis of PTSD 
linked to such stressors, and no competent evidence of a 
nexus between current disability and service.

2.  Evidence received since the February 1994 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's claim (a diagnosis of an acquired psychiatric 
disability and competent evidence relating such disability to 
service), and raises a reasonable possibility of 
substantiating the claim.

3.  The record includes competent evidence that the veteran 
has an acquired psychiatric disability, and competent 
evidence that such disability is related to her active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1994 rating decision 
is new and material, and the claim seeking service connection 
for an acquired psychiatric disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a)(2005).

2.  Service connection for a variously diagnosed acquired 
psychiatric disability is warranted.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below represents a grant of the claim, 
there is no need to belabor the impact of the VCAA on this 
matter.

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

Generally, a final VA rating decision and/or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c).  

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
[38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in August 
2002), and the new definition applies.]  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background

No psychiatric abnormality was noted on the veteran's June 
1968 service entrance examination.

A June 1969 Medical Board report reflects that the veteran 
had immature personality with depressive traits diagnosed.  
The report reflects that while she was hospitalized she was 
afforded individual psychotherapy and was placed on Valium in 
an effort to help decrease her anxiety.  A conference of 
staff psychiatrists reviewed the available records and 
current findings and determined that the veteran had shown 
evidence of a longstanding emotional immaturity which 
precluded her rendering any further useful service to the 
Navy.  It was noted that her condition was considered to be 
an inherent, preexisting defect, and that she now suffered 
from no disability which was a result of an incident in 
service or aggravated thereby.  The veteran was considered 
mentally competent to be discharged into her own custody and 
not a danger to herself or to others.  Her June 1969 report 
of medical examination noted that she was under psychiatric 
care.

In a claim for compensation received in July 1969 the veteran 
listed depressive reaction as one of the disabilities for 
which she was seeking service connection.

A VA Form 21-2507 (Request for Physical Examination) dated in 
July 1969, lists "nervous condition" in the remarks section 
of the form.  The veteran was scheduled to undergo 
psychiatric examination.  A VA Form 21-2507 dated in 
February 1970 indicates that the veteran was to undergo a 
series of examinations, including a psychiatric examination.

A note in the file dated in October 1969 states that the 
veteran was scheduled by VA's adjudication division for 
further processing in August 1969 but had failed to appear.  
The note goes on to say that, since she had no further 
contact with the VA center, the record was being closed.

In April 1986 the veteran submitted a claim of compensation 
for stress.  In a statement in support of claim received in 
May 1986, the veteran indicated that in 1970 she was treated 
at a community hospital for psychiatric problems.

A letter from a private physician dated in May 1986 indicates 
that the veteran complained of headaches that had their onset 
during her military service, when she was under stress.  At 
that time, she developed associated sleep disorders 
characterized by night terrors.  The night terrors continued 
to be a problem on an intermittent basis; and when they 
occurred, her headaches were worse.  The impression included 
night terrors, accentuated by stress.

A rating decision in August 1986 denied service connection 
for stress.

In a statement received in October 1986, the veteran 
indicated that during service she had been dragged into a 
broom closet as part of an attempted rape.  She indicated 
that she tried to report the incident.  

In a statement received in December 1986 the veteran's ex-
spouse indicated that he had been married to the veteran 
while in the military service in the Navy.  There was no 
mention of any incident related to a sexual assault.  

At a December 1986 RO hearing, the veteran testified 
indicated that she was under psychiatric care from 1972 to 
1978.  She indicated that she first received psychiatric 
treatment at a Boston VA facility in 1970.  She related that 
while serving in the Navy she worked in triage, and had lost 
four of her friends (and had seen them in body bags).  

A Board decision in September 1987 denied service connection 
for a psychiatric disorder.

In a statement received in December 1989 the veteran 
indicated that she was submitting a claim for PTSD.  She 
related that on active duty she had assisted the base 
chaplain with notification of the next of kin of service 
members killed in Vietnam.  She also stated that she prepared 
the bodies for release to funeral directors.  

A rating decision in March 1990 denied service connection for 
PTSD.

A November 1990 letter from the veteran's private 
psychologist noted that she had been admitted for treatment 
from September 1990 to November 1990.

In a private letter dated in February 1991, a licensed 
clinical social worker indicated that she had worked with the 
veteran since July 1988.  Noted diagnoses included multiple 
personality disorder, and PTSD.  It was noted that the 
veteran had served her country well while with the Armed 
Forces and her tour of duty in Vietnam did "exacerbate her 
dissociative tendencies."

On VA examination in February 1991, it was noted that the 
veteran had a long psychiatric history with her first 
admission over 20 years prior.  In commenting upon the 
veteran's diagnosis of multiple personality disorder, the 
examiner noted that this was an extraordinary, difficult and 
rare diagnosis.  The diagnoses included major depressive 
episode on Axis I, and multiple personality disorder on 
Axis II.

In a statement dated in August 1991 (but received in October 
2003) the veteran's private psychologist indicated that the 
veteran had a nearly lifelong history of extreme physical and 
sexual abuse and trauma that had led to a condition that was 
best characterized by the diagnoses of multiple personality 
disorder and PTSD.  It was noted that until two years prior 
the veteran kept secret the details of her past that she was 
able to recall.  The psychologist noted that the veteran's 
experiences of extreme trauma led to severe personality 
fragmentation and continued frequent episodes of 
dissociation.

A VA medical record dated in May 1993 notes PTSD by history, 
multiple personality disorder by history.

On VA PTSD examination in November 1993, the veteran 
indicated she could not remember her childhood or provide any 
other details of her upbringing.  She said that she suffered 
a sexual assault when she was brutalized, dragged into a 
closet, and subjected to an attempted rape.  On interview, 
she appeared to regress almost immediately into an immature 
and baby-like voice.  She noted persistent auditory 
hallucinations, and stated that it was like a radio with two 
channels.  She described her mood as depressed.  Her affect 
was bizarre.  She displayed some paranoid thoughts, believing 
that people were making fun of her.  She reported flashbacks 
related to a sexual assault which took place while she was in 
the military, as well as sexual assaults from her childhood.  
She stated that her sexual assault during military service as 
well as the sexual abuse from childhood all mixed together in 
her mind in an unreal fashion and she frequently 
disassociated into degenerative or childlike personalities.  
The diagnoses included alcohol abuse, by history, major 
depression, recurrent, severe, and a multiple personality 
disorder.  Axis II diagnosis included personality disorder 
NOS with borderline, schizotype traits.  The examiner 
indicated that while multiple personality disorder was a 
rarely diagnosed disability, it appeared to be substantiated 
by a long history of psychiatric evaluations both at the VA 
and other health services.  It was noted that the veteran had 
a history of abuse as a child, abandonment by her father 
before she was born, and abandonment by her mother who was a 
chronic alcoholic.  The examiner stated that most of the 
veteran's symptomatology was best described as multiple 
personality complicated by recurrent major depressive 
episodes with suicidal ideation.  The examiner stated that 
"I am not particularly impressed with the diagnosis of PTSD 
related to military service."  The examiner then stated as 
follows:  

She has a long history of 
characterological pathology which was 
noted in military service at the time of 
her discharge.  She was found to have 
severe, preexisting and longstanding 
personality pathology which predated 
military service.  Certainly her 
traumatic upbringing is a major 
contributing factor to her ongoing, 
longstanding personality pathology, 
depressive symptoms and dissociative 
symptoms.  

Significant psychiatric pathology exists 
in this patient and she is demonstrating 
symptoms of a profound retreat from 
mature behavior and I do not believe that 
she is able to obtain or retain 
employment in her current state.  

A rating decision in February 1994 denied the veteran's claim 
to reopen a claim seeking service connection for a 
psychiatric disorder, including multiple personality 
disorder, depressive disorder, and PTSD.  The rating decision 
contained the following:

The subsequently received evidence 
pertains only to the veteran's continuing 
treatment for her psychiatric problems.  
The additional medical records contained 
no evidence establishing that a chronic 
acquired psychiatric disorder had onset 
during active military service, nor that 
a psychosis had onset within one year 
following active military service, not 
providing any evidence supporting the 
occurrence of inservice stressors with a 
diagnosis of PTSD linked to such 
stressors.  

A report of contact dated in October 2002 essentially 
reflects that a PTSD claim was part and parcel of the service 
connection claims received in August 2002.

In a statement received in October 2002, the veteran 
indicated that in January of 1968 she was dragged into a 
broom closet by a senior officer and struck in the jaw.  She 
related that the assailant ripped her clothes off and told 
her that she should not be in the Navy.  She remembered that 
the inside of the room had a light and gold-colored paneling.  
She stated that the assailant assured her that no one would 
believe her if she told about the incident.  The veteran 
indicated that she told the nurse on duty afterwards, and the 
nurse also informed he that no one would believe her.  She 
indicated that that she was given a pregnancy test.  She 
required help in filling out the statement, and indicated 
that she had undergone a very brutal rape.

In a statement received in October 2003, the veteran's 
husband noted that she had graduated from high school with 
average grades.  It was noted that she was raised in an 
orphanage until approximately age 12, when her grandfather 
found her, took legal custody of her, and enrolled her in a 
private boarding school.  The grades she received in high 
school were rather remarkable considering that she had no 
prior formal education.  The husband asserted that there was 
no evidence of abnormality due to her multiple personality 
disorder during her high school years.  He indicated that a 
transcript of her high school grades was attached.  The 
veteran's husband went on to reference certain performance 
reviews that she had received in the Navy, that indicated her 
performance was evaluated as effective and reliable, and that 
she got along well with others.  He noted that through March 
1969 her performance reviews and assorted documents had 
indicated that she was leading a relatively "normal life."  
He asserted there was no evidence of problems associated with 
multiple personality disorder.  It was noted that the veteran 
was admitted to a Navy hospital on April 30, 1969, after 
injuring her knee.  She was placed in a cast and released to 
rehabilitation duty, and was subsequently assigned to a 
psychiatric unit.  She attempted to report her rape at the 
time of her admittance, but was told that she could not say 
anything about it because no harm had been done.  The 
veteran's husband argued that it was inconceivable that she 
could go from an effective corpsman in March to being 
declared unfit for service in June unless something traumatic 
had happened.  It was claimed that while it was difficult to 
prove rape, it was indisputable that something happened 
during this time period which aggravated her situation to 
make her allegedly unfit for naval service.  

In a letter from psychologist K.M.P., Ph.D. dated in December 
2003, it was noted that he had treated the veteran since 
April 1995 both at a VA medical center and in his private 
practice.  After providing a brief summary of his treatment 
and a medical history of the veteran, the psychologist 
commented as follows:

Recently, I became aware of documentation 
that provided information about the 
veteran's family and military history.  
The documents included a high school 
transcript and documents from her 
military experiences.  I found these 
documents to be extremely enlightening 
with regard to her ability to adapt to 
life and her family of origin and the 
probability that she did experience a 
severe trauma while on active duty in the 
military.  Her high school transcripts 
indicate that she was an average to 
slightly above average student (1 A, 19 
B's, 9 C's and 1 D [in shorthand]), which 
suggests that even if she did experience 
abuse and neglect at home, she was able 
to succeed in high school.  Thus, any 
negative effects of any alleged trauma at 
an early age did not appear to negatively 
affect her school performance.  

Subsequently, she entered military 
service with the U.S. Navy.  According to 
her enlisted performance record, she was 
a fully successful trainee, with a 3.6 
out of 4.0 score in June of 1969.  
Captain [A], her supervisor in 1969 rated 
her performance as anywhere from superior 
to fully successful on all dimensions of 
her work as a nursing assistant.  A 
narrative in the same evaluation 
described her as "trustworthy", "warm 
attitude...accepts authority 
willingly...performs...cheerfully...energ
etic."  Her only negative comments are 
that she exhibited "flighty behaviors in 
tense situations," and "incomplete 
charting and logging occasionally 
irritates others."

[The veteran] stated that she was 
sexually assaulted by a Naval Officer 
while at the Naval Hospital in Chelsea, 
MA in April 1969.  Following that 
hospitalization, she was no longer able 
to perform her duties as a nursing 
assistant.  She states she was unable to 
work since that time, and has had many 
years of inpatient and outpatient 
therapy.  

While there is no longer any existing 
physical evidence of sexual assault from 
this time period, it appears that 
something did occur during the period of 
time around April to May 1969 that 
rendered the veteran unable to cope with 
daily life.  I believe that the 
behavioral evidence that describes her 
preservice successes and pre-April 1969 
successful military conduct should be 
taken into account when [the veteran] 
applies for a service-connected 
psychiatric disability."

The examiner went on to state that the veteran was 
unemployable and that he did not expect to see that the 
veteran would be able to return to competitive employment at 
any time in the future.  

A VA medical record dated in December 2004 reflects that the 
veteran continued to receive treatment for her psychiatric 
problems.

In a letter dated in April 2005, the veteran's private 
psychologist again reiterated her medical and military 
background and indicated that he had written a letter of 
support for her in December 2003.  He indicated that while he 
had not been in a position to determine service connection or 
benefits associated with that, he did believe that a 
connection existed between the veteran's military experience 
and her ongoing mental condition.  The author of the letter 
indicated that he had returned to full work at a VA medical 
center since January 2004, and that his position was 
primarily administrative and supervisory in nature.  

The veteran provided testimony at a March 2006 Board hearing.  
She recounted the sexual trauma incident that she alleges 
occurred in 1969.  She indicated that the assailant was a 
psychiatrist who worked with her at the base.  She indicated 
that the essential reason for her discharge from the military 
was that she had a hard time coping with daily life in the 
military, and the reason that she had a hard time coping was 
because of the asserted trauma.  She indicated that she first 
received treatment from the VA in 1970 in the Boston area.  
She stated that the first person to whom she had reported the 
sexual assault was a nurse that she was under.  She also 
indicated that she told her ex-husband about the incident.  
Due to her difficult family path, there was no one in her 
family to confide in.  She stated that when she left service 
medical health professionals were not very good at dealing 
with women veterans from Vietnam.  She remarked that while 
perhaps it was not good that she had not talked to people 
earlier about the incident, she again stressed that she did 
not have much of a family.  She then went on to again provide 
details of the sexual assault that she claims that she 
suffered during the military.  She also said that she again 
was worried because she had had her career threatened by the 
perpetrator.

Analysis

The Board decision in 1987, and the subsequent unappealed 
rating decisions (most recent in February 1994) denying the 
veteran's petitions to reopen the claim seeking service 
connection for a psychiatric disability are final based on 
the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105.  

Evidence received since the February 1994 rating decision 
includes a December 2003 letter from the veteran's long-time 
psychologist (who has also been a VA employee).  The 
psychologist opines, in essence, that there is a link between 
the veteran's psychiatric disability and her active service.  
This evidence clearly relates to an unestablished fact 
necessary to substantiate the veteran's claim, and the Board 
finds that it is new and material evidence under 38 C.F.R.§  
3.156, warranting reopening of the claim and review on the 
merits.

After an extensive and careful review of the evidence of 
record, the Board finds that the record shows the veteran has 
acquired psychiatric disability.  See diagnoses of major 
depression in February 1991, PTSD in August 1991, major 
depression in November 1993.  In a statement in December 2003 
the veteran's long-time treating psychologist provides an 
opinion relating her psychiatric disability to service.  The 
Board is persuaded by the psychologist's lengthy explanation, 
including how preservice and early service educational grades 
and performance evaluations show that until just months prior 
to separation from service she was a successfully functioning 
person who had overcome tremendous obstacles, and that during 
service she apparently decompensated, and has had psychiatric 
problems ever since (a fact that is not in dispute).  While 
there is insufficient corroboration of a stressor in service 
to support a diagnosis of PTSD (and in fact the December 2003 
opining psychologist does not state such diagnosis), the 
opinion that her psychiatric disability apparently became 
manifest in service is supported by the cited records (as 
well as by the statements and testimony of the veteran's 
husband).  The evidence does not include subsequent competent 
evidence rebutting this opinion, and as noted above, the 
Board finds it persuasive.  

In summary, the record reasonably establishes both that the 
veteran has acquired psychiatric disability, and that such 
disability was initially manifested in service by a sudden 
decline in performance that was inconsistent with the 
veteran's previous functioning.  Accordingly, service 
connection for a variously diagnosed psychiatric disability 
is warranted.  


ORDER

Service connection for a variously diagnosed acquired 
psychiatric disability is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


